Whitfield, C. J.,
delivered the opinion- of the court.
The answer is evasive. It does not deny that Bennett told appellant that the sum needed for redemption was $2.75, nor. that Bennett received that sum for that purpose, nor that Bennett was then acting as deputy chancery clerk. And it expressly admits that the appellees asserted title to said land through and by virtue alone of the tax title. The answer uses the plural “they,” and expressly admits a claim of joint ownership through the tax deed. The cause was heard on bill and answer. The decree should have been for appellant. The appellant was not put to proof to support his bill by this evasive and irre-sponsive answer. See authorities in brief of counsel for appellant.

Reversed, and decree here for appellant.